DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received July 8, 2022 has been entered and carefully considered. Claims 1-20 have been presented and pending in the application.


Allowable Subject Matter
Claims 2, 4-7, 10-12 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
On pages 8-15, the arguments on pages 8-15 are persuasive, and the detailed arguments will be explicitly incorporated (i.e., for the purpose of understanding the recited claimed invention) as part of the prosecution history record with respect to the understanding the languages of the present claims. 
On pages 15-21, the examiner disagrees with the applicant’s arguments with respect to the claims 1, 3, 8, 9, 13-16, 19-20, the examiner has added details in the following art rejection details to answer the applicant’s arguments presented on pages 15-21 regarding the 103 rejection.  The examiner also notes that the added details for answering the applicant’s arguments do not introduce new grounds or teachings from the last office action (i.e., the added details are the same teachings from the same Shaw reference).  Moreover, the added details are in response to the applicant’s amendments to the claims 1-20 & the arguments as a whole.
The examiner, however, does find the applicant’s argument, as a whole, persuasive for the claims 2, 4-7, 10-12 & 17-18; therefore, the claims have been allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 9, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2005/0240736 A1).
The examiner applies common dictionary definition for the term (i.e., the dictionary definition is one of the most commonly known definition in the art to one having ordinary skill in the art) bus snooping as “Bus snooping or bus sniffing is a scheme by which a coherency controller (snooper) in a cache (a snoopy cache) monitors or snoops the bus transactions, and its goal is to maintain a cache coherency in distributed shared memory systems.[citation needed] A cache containing a coherency controller (snooper) is called a snoopy cache. This scheme was introduced by Ravishankar and Goodman in 1983”----defined by Wikipedia---https://en.wikipedia.org/wiki/Bus_snooping
The examiner also notes the above definition was used/incorporated by the examiner’s broadest reasonable interpretations of claimed invention & the teachings of the Shaw reference in the present and the  last office action mailed 4/13/2022, as well-known common knowledge in the art to one having ordinary skill in the art.
The examiner relies on the entire teachings of the Shaw reference for this rejection; the applicant should carefully consider the entire teachings of the Shaw reference before considering the following rejection to better understand the examiner’s position and the broadest reasonable interpretations applied in this rejection.
The examiner notes that, when the examiner applies the broadest reasonable interpretations, the Shaw reference teaches the functionally equivalent teachings of the recited claimed invention as follows:
Claims 1, 3, 8, 9, 13-16, 19-20	Shaw reference teachings
1. A system comprising: a cache; 
Well known teachings of par. 1, “traditional symmetric multi-processor (SMP) designs and cache coherent non-uniform memory access (ccNUMA) design”
a plurality of domains, each of the plurality of domains comprising: 
Teachings of par. 3, “at least two coherency domains”
a plurality of controllers; and 
Teachings of par. 17, “one or more processors and I/O controllers, as well as shared memory”
a local interconnect operatively coupling the plurality controllers and the cache to receive and transmit data between the plurality of controllers and the cache, 
Teachings of par 33, “local interconnect 104 can be provided to enable communication between a plurality of processors as well as communication with one or more associated I/O controllers…and I/O controllers can include on or more corresponding caches”; and   par. 3, “cache defining at least a portion of an associated address space…first interconnect communicatively couples a first set of the plurality of memory accessing devices to each other locally…second interconnect communicatively couples the first set of the plurality of memory accessing devices”
wherein cache coherency of a local address space of the cache shared by the plurality of controllers of the domain is maintained using the local interconnect; and 
Teachings of par 20, “snoop engine 14 is configured to SNOOP selected cache coherency domains in the associated system”; par. 23, “other levels of granularity than the two levels (e.g., local and global) …more than two subregions in the address space…more than two coherency domains”
one or more tier control units comprising one or more logic circuits and 
Teachings of fig 3, (116, 124 & 126) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations

operatively coupled to the local interconnect of each of the plurality of domains 
Teachings of figure 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations;

to maintain cache coherency of a global address space of the cache shared by the plurality of domains.  
Teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space“ & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations


3. The system of claim 1, wherein the local interconnect of each of the plurality of domains is operatively coupled to the cache via a non-coherent interconnect and the one or more tier control units are operatively coupled to the local interconnect of each of the plurality of domains via a tier control unit interface (TCU IF).  
Teachings of figure 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations;

8. The system of claim 1, wherein, to maintain cache coherency of the global address space of the cache, the one or more tier control units are configured to: determine a priority of a plurality of cache line requests received; and forward each of the plurality of cache line requests or transmit a query based on the determined priority. 
This is well-known or commonly utilized processing technique (processing requests in the order of priorities) in the art; therefore, one having ordinary skill in the art can easily utilize the priority technique in the cache system.  The support can be easily found in US Patent Database by searching using terms (“cache” with “request” with “priority” with “coherency”); the examiner also takes official notice on such well-known teachings in the art.  More specifically, Ishii (US 2017/0308483 A1) figure 3, par 54 supports the above official notice of well-known or commonly utilized priority teachings in the cache coherency control unit/system
 
9. (Currently Amended) A method comprising: maintaining cache coherency of a global address space of a cache shared by a plurality of domains using one or more tier control units 
Teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations; more spec
comprising one or more logic circuits and operatively coupled to a local interconnect of each of the plurality of domains to maintain cache coherency of the global address space; and
Teachings of figure 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations;
maintaining cache coherency of a local address space of the cache shared by a plurality of controllers of a domain of the plurality of domains using the local interconnect of the domain.  
Teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations

13. (Original) The method of claim 9, wherein maintaining cache coherency of the global address space of the cache comprises: determining a priority of a plurality of cache line requests received using the one or more tier control units; and forwarding each of the plurality of cache line requests or transmitting a query using the one or more tier control units based on the determined priority.
The teachings of the claim 8 are similarly applied.
 
14. (Currently Amended) A tier control unit comprising:Amendment and ResponsePage 6 of 21Application No.:17/129,863 Filing Date:December 21, 2020 First Named Inventor: Sivakumar Sambandana plurality of tier control unit interfaces, each of the plurality of tier control unit interfaces comprising: 
Teachings of fig 3, (116, 124 & 126) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations
a plurality of inputs to receive cache line requests, responses, cache line data; 
Obvious teachings of par. 15, “transaction…can correspond to a request (e.g., a read or write request) or other command for accessing the block of data identified by the address…can be a line of data (e.g., a cache line). The examiner notes that the claimed data type (i.e., “cache line data, requests, responses”) are simply being communicated (i.e., input, output, forward); consequently, the functional equivalence of the recited communications of data types are taught or disclosed by the Shaw reference.
 a plurality of outputs to transmit cache line requests, responses, and cache line data; and 
Obvious teachings of par. 15, “transaction…can correspond to a request (e.g., a read or write request) or other command for accessing the block of data identified by the address…can be a line of data (e.g., a cache line). The examiner notes that the claimed data type (i.e., “cache line data, requests, responses”) are simply being communicated (i.e., input, output, forward); consequently, the functional equivalence of the recited communications of data types are taught or disclosed by the Shaw reference.
one or more logic circuits to forward cache line requests, responses to cache line requests, and cache line data via one of the plurality of tier control unit interfaces based on one or more of the received cache line requests and responses to cache line requests.
Teachings of figure 1 & 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations & teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space“

15. (Original) The tier control unit of claim 14, wherein the plurality of tier control unit interfaces comprises a tier control unit interface to transmit cache line requests, responses, and cache line data to a domain and to receive cache line requests, responses, and cache line data from the domain.  
Teachings of figure 1 & 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations & teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space“

16. (Original) The tier control unit of claim 14, wherein the plurality of tier control unit interfaces comprises a tier control unit interface to transmit cache line requests, responses, and cache line data to another tier control unit and to receive cache line requests, responses, and cache line data from the other tier control unit.
Teachings of figure 1 & 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations & teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space“


19. (Original) The tier control unit of claim 14, wherein the one or more logic circuits are configured to: determine a priority of a plurality of cache line requests received; and forward each of the plurality of cache line requests or transmit a query based on the determined priority.
The teachings of the claim 8 are similarly applied.


20. (Original) The tier control unit of claim 14, wherein one of the plurality of tier control unit interfaces comprises an input to receive a tier level and another of the plurality of tier control unit interfaces comprises an output to provide the tier level.
Teachings of figure 1 & 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122) & obvious teachings of “FILTER SYSTEM” of figures 1-6 with accompanying description; please carefully read par. 17-82 carefully for the abundant teachings of the above limitations & teachings of par. 43, “The global snoop component 126 broadcast snoops to the global interconnect 106, which can be broadcast to both the global cache /controllers 108 some of which can include local I/O controllers 110…That is, the…126 can broadcast its snoops to any memory region in the partition that is assigned to the global domain, regardless of its physical location within the address space“

As for claims 1, 3, 8, 9, 13-16, 19-20, the examiner further notes that the Shaw reference does not exactly or identically teaches or labels “tier control units” (i.e., controlling of tier); however, the Shaw reference does teach/motivate or provide the functionally equivalent limitations of the “tier control units” (i.e., see the above detailed teachings of figure 3, (116, 124 & 126) of the filter system 100 with accompanying description) having operatively connected/coupled (i.e., see the above detailed teachings of figure 3, (116, 124, 126) operatively interconnected or coupled to (104-110 & 114-122)) to LOCAL INTERCONNECT 104, GLOBAL INTERCONNECT 106 & GLOBAL CACHE/CONROLLERS 108 (i.e., functionally equivalent teachings of the claimed “tier” such as “local interconnect”, ”plurality of domains” & “global address space”).
  	Therefore, since the Shaw reference does teach the functionally equivalent teachings of the not expressly labeled “tier control units, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention form the functionally equivalent teachings of the Shaw reference before the effective filing date of the present invention for the detailed reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181